EXAMINER’S AMENDMENT/COMMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021.06.03 has been entered.
 
Response to Remarks
Applicant’s remarks, see pages 8-11, filed 2020.06.03, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
While applicant’s remarks state claims 1-20 are pending:

    PNG
    media_image1.png
    514
    1110
    media_image1.png
    Greyscale

The examiner notes that claim 14 is cancelled thus claims 1-13 and 15-20 remain pending.
The drawing objection is withdrawn in view of the amended drawings.

Drawings
The amended drawings received on 2021.06.03 are acceptable.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed. The following is an examiner’s statement of reasons 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/10/2021 1:48 PM